Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 was approved.


Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record “A Neural Attention Model for Abstractive Sentence Summarization, Alexander M. Rush, Facebook AI Research /Harvard SEAS (Year: 2015)”, teach, “Summarization based on text extraction is inherently limited, but generation-style abstractive methods have proven challenging to build. In this work, we propose a fully data-driven approach to abstractive sentence summarization. Our method utilizes a local attention-based model that generates each word of the summary conditioned on the input sentence. While the model is structurally simple, it can easily be trained end-to-end and scales to a large amount of training data. The model shows significant performance gains on the DUC-2004 shared task compared with several strong baselines. (Abstract)”.
The prior art of record, “Abstractive Text Summarization using Sequence-to-sequence RNNs and Beyond, Ramesh Nallapati, IBM Watson (Year: 2016)” teach, “In this work, we model abstractive text summarization using Attentional Encoder Decoder Recurrent Neural Networks, and show that they achieve state-of-the-art performance on two different corpora. We propose several novel models that address critical problems in summarization that are not adequately modeled by the basic architecture, such as modeling key-words, capturing the hierarchy of sentence-toward structure, and emitting 
The prior art of record,  “Abstractive Sentence Summarization with Attentive Recurrent Neural Networks” by Sumit Chopra, Proceedings of NAACL-HLT2016, pages 93-98, Facebook AI Research” teach,” Abstractive Sentence Summarization generates a shorter version of a given sentence while attempting to preserve its meaning. We introduce a conditional recurrent neural network (RNN) which generates a summary of an input sentence. The conditioning is provided by a novel convolutional attention-based encoder which ensures that the decoder focuses on the appropriate input words at each step of generation. Our model relies only on learned features and is easy to train in an end-to-end fashion on large data sets. Our experiments show that the model significantly outperforms the recently proposed state-of-the-art method on the Gigaword corpus while performing competitively on the DUC-2004 shared task.”(Abstract)”.

However the  prior art of records alone or in combination failed to teach, for claim 1, “generates attention scores between a current hidden state of the decoder and previous hidden states of the decoder; generates a current decoder context from the attention scores and the previous hidden states of the decoder; and selects a next summary token based on the current decoder context and a current encoder context of the encoder; wherein the selection of the next summary token prevents emission of repeated summary phrases in a summary of the document.”; for Claim 8, “generating, using the decoder, a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohan et al.(US 2019/0278835 A1) teach: A document is encoded using an encoder-decoder architecture with attentive decoding. In particular, an encoder for modeling documents generates both word-level and section-level representations of a document. A discourse-aware decoder then captures the information flow from all discourse sections of a document. In order to extend the robustness of the generated summarization, a neural attention mechanism considers both word-level as well as section-level representations of a document. The neural attention mechanism may utilize a set of weights that are applied to the word-level representations and section-level representations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656